DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species III, Fig. 17a-21, in the reply filed on 9/4/2020 is acknowledged.
Newly amended claims 12-16 and new claim 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
the inventions have acquired a separate status in the art in view of their different classification, 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Specifically, Examiner notes the elected embodiment of Species III, Fig. 17a-21, Specification p. 40-45, does not encompass the claim limitations of “the container lid with a lock in front, the receptacle lid with a snap lock in front” as recited in claim 12, “a stand with at least one leg” as recited in claim 15, “drying the receptacle, the valve assembly, and the container body for at least one hour before storing the device assembly for next use” as recited in claim 16, and “the at least one-legged stand of the 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-16 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claim(s) 12-16 and 24 have been considered but are moot because the claims have been withdrawn from consideration as being directed to a non-elected invention.
Applicant’s arguments with respect to a double patenting rejection (Applicant Arguments/Remarks, p. 12-14) have been considered but are moot because no current claims have been rejected based upon a double patenting rejection.
Applicant’s arguments with respect to claim 1 (Applicant Arguments/Remarks, p. 18-21, 25-32) have been considered but are moot because claim 1 has been cancelled.
Applicant’s arguments with respect to claim 7 (Applicant Arguments/Remarks, p. 18) have been considered but are moot because claim 7 does not recite the argued limitations (e.g. the opening and closing mechanism).
Applicant’s arguments with respect to claim 11 (Applicant Arguments/Remarks, p. 24-25) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/4/2020 have been fully considered but they are not persuasive.
Regarding claim 8, Applicant argues in “Applicant’s system, there are no wedge face 210 and the plunger 116” (Applicant Arguments/Remarks, p. 21-22). Examiner notes Applicant’s arguments should present arguments directed to reasons why the applied reference in the rejection does not meet the claimed limitations rather than a general allegation that the claims define a patentable invention.
Regarding claim 23, Applicant argues the system of Jenkin differs from Applicant’s disclosed invention (Applicant Arguments/Remarks, p. 34-35). Examiner notes Jenkin meets the limitations of new claim 23 as set forth in the rejection below.
Drawings
The drawings filed 12/3/2019 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 17A-23b do not include the reference numerals listed in the Specification, Pages 33-45. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
Claim Objections
Claims 8-10, 23, and 25 are objected to because of the following informalities: 
In claim 8, line 1, “Wherein the” should read --The--.
In claim 8, line 3, it is suggested “the spring can be a coil spring” should read --the spring is a coil spring-- if this language is intending to positively recite a coil spring.
In claim 8, line 6, claim 23, line 13, “air/urinetight” and in claim 25, line 11, “urine airtight” should be rewritten such that it is clear this language is intending to claim the conjunctive or the disjunctive.
Claim 9, line 1, “The receptacle, according to claim 23, is” should read --The device assembly according to claim 23, wherein the receptacle is--.
Claim 10, line 1, “The receptacle, according to claim 9, further comprising” should read --The device assembly according to claim 9, wherein the receptacle further comprises--.
In claim 23, line 10, “and interior cylinder holes on its side” should read --and the interior cylinder holes on a side of the interior cylinder bottom end-- if this language is intending to claim the interior cylinder holes on located on a side of the interior cylinder bottom end.
In claim 23, line 17, “body.” should read --body;--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 10 recites “the sieve covers the receptacle cavity above the receptacle bottom opening” in lines 3-4. The Specification, p. 42, only provides the “sieve 479 is installed inside the cavity 477b of the receptacle body”, not that the sieve covers the receptacle cavity above the receptacle bottom opening as claimed. Furthermore, the Drawings, Fig. 17a-21, do not provide support for the location of the sieve as claimed. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 23, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7-11, 23, and 25 are replete with indefinite language. The structure which makes up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete and operative device. Examples of indefinite language are put forth below.
Claim limitation “means for a user to urinate anytime at any place where a restroom is inaccessible” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification, p. 4, discloses “The portable urinal 1 of the preferred embodiments is designed to allow a user 17 to urinate in a restroom inaccessible location” The Specification, p. 43, discloses “The privacy garment is configured to be worn in public to protect the user of the urinal from violating local ordinances, from privacy intrusion from people nearby or in a place without accessible restrooms.” It is unclear if the portable urinal as a whole, the privacy garment, or another structure is intended to be the corresponding structure, material, or acts for performing the means claimed in claim 23. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the portable urinal is interpreted to be the corresponding structure, material, or acts for performing the “means for a user to urinate anytime at any place where a restroom is inaccessible”.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following limitations have insufficient antecedent bases in the claims:
Claim 7 recites “the opening position” in lines 3-4;
Claim 7 recites “the closed position” in line 4;
Claim 25 recites “the closed position” in line 7;
Claim 25 recites “the open position” in line 13.
Claim 8, line 3, recites the limitation “a container cap”. It is unclear whether this container cap is the same as the container lid recited in claim 23, line 17, or a different 
Claim 10, line 2, recites the limitation “a receptacle cavity”. It is unclear whether this receptacle cavity is the same as the cavity recited in claim 23, line 3, or a different structure. For examination purposes, this language is interpreted to claim the cavity of claim 23.
Claim 25, line 2, recites the limitation “a container cap”. It is unclear whether this container cap is the same as the container lid recited in claim 23, line 17, or a different structure. For examination purposes, this language is interpreted to claim the container lid of claim 23.
The claims are examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claims 7-9, 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jenkin (US 20160095479).
Regarding claim 23, Jenkin discloses a device assembly (101), comprising: no urine tube (Jenkin does not disclose a urine tube); 
a receptacle (148, 160), wherein the receptacle forms a cavity (cavity of 148, 160) including an opening surrounded by a rim (rim of 148), and wherein the receptacle 
a valve assembly, wherein the valve assembly has:
an interior cylinder (228) slidably received in an exterior cylinder (212, 252), wherein the interior cylinder includes an interior cylinder top end (near 230), and an interior cylinder bottom end (near 240), wherein the interior cylinder top end and the interior cylinder bottom end and interior cylinder holes (240) on its side are sealedly connected disallowing urine to flow inside the interior cylinder (urine does not flow inside the interior cylinder until in the open position), and wherein the interior cylinder bottom end is used to close air/urinetight an exterior cylinder bottom end and the receptacle bottom opening in a sealtight manner (in closed position disclosed in ¶ 0068); and 
the exterior cylinder including an exterior cylinder top end (near 212) and the exterior cylinder bottom end (near 203); 
a container (203, 256) including a container lid (203) and a container body (body of 256);
means for a user to urinate anytime at any place where a restroom is inaccessible (¶ 0039).
Regarding claim 7, Jenkin discloses all open holes of the interior cylinder sealedly connected such that the urine cannot flow through the interior cylinder (urine cannot flow in the closed position disclosed in ¶ 0068); wherein the device assembly is configured to facilitate the open position and the closed position of the valve assembly such that the urine collected in the receptacle is allowed to flow through the receptacle 
Regarding claim 8, Jenkin discloses the receptacle sealedly connected to a container cap (203); 
at least one O-ring (246) positioned between the interior cylinder and the exterior cylinder, and a spring (250) wherein the spring can be a coil spring, and 
an interior sealing member (248) configured to seal air/urinetight the receptacle bottom opening positioned either next to or surrounding the interior cylinder bottom end and the exterior cylinder bottom end.
Regarding claim 9, Jenkin discloses the receptacle is shaped to fit a female and a male user's genital, and wherein the receptacle is used to collect urine (¶ 0061).
Regarding claim 25, Jenkin discloses the exterior cylinder bottom end being mounted to a container cap (203); 
a button release (234) being located proximate the interior cylinder top end; 
an interior sealing member (248, wall of 228) extending around the interior cylinder bottom end and an exterior cylinder sealing member (246) being installed on an exterior surface of the exterior cylinder; wherein 
in the closed position (closed position disclosed in ¶ 0068), the interior cylinder bottom end positioned below the exterior cylinder bottom end and the receptacle bottom opening such that the interior sealing member is adapted to be in direct contact with the exterior cylinder bottom end and the receptacle bottom opening in a urine/airtight sealed manner (248, wall of 228 contact the exterior 
in the open position (open position disclosed in ¶ 0068), the interior cylinder bottom end is adapted to be located below the exterior cylinder bottom end and the receptacle bottom opening such that the interior sealing member is not in contact with the exterior cylinder bottom end (248 does not contact the bottom end of 212, 252 in the open position) and the receptacle bottom opening leaving an open space for the urine collected at the receptacle to be drained through the receptacle bottom opening into the container body (urine may pass through 240 in the open position into 256); 
in the closed position and in the open position, the exterior sealing member is configured to stop leakage of odor and the urine between the interior cylinder and the exterior cylinder (246 maintains a seal between 212 and 228 in the closed and open positions disclosed ¶ 0068).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkin (US 20160095479) in view of Haq (US 5331689).

However, Jenkin does not disclose a sieve as claimed.
Haq discloses a portable urinal including the receptacle further comprising a sieve (52), wherein the sieve is installed inside a receptacle cavity (cavity of 44) and is configured to prevent urine splash-back onto the user, and wherein the sieve covers the receptacle cavity above the receptacle bottom opening (bottom opening of 44).
It would have been obvious to one of ordinary skill in the art to have modified the system of Jenkin, to include a sieve as claimed, as taught by Haq, in order to catch and retain foreign matter, such as kidney stones or portions thereof, in the user’s urine (Col. 3 Lines 26-35).
As best understood, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkin (US 20160095479) in view of Vasquez (US 20080208149).
Regarding claim 11, Jenkin discloses substantially all of the elements of the present invention as stated above in the rejection of claim 23.
However, Jenkin does not disclose a privacy garment as claimed.
Vasquez discloses a privacy garment (10), wherein the privacy garment provides access to an inside of the privacy garment, wherein the privacy garment has tyings or strings (20) adapted to hold the privacy garment to a torso of the user to free the user from holding the privacy garment, wherein the privacy garment is kept inside the container lid (the privacy garment is capable of being stored in a container lid), and wherein the privacy garment is configured to be worn in public to protect the user from 
It would have been obvious to one of ordinary skill in the art to have modified the system of Jenkin, to include a privacy garment as claimed, as taught by Vasquez, in order to provide a lightweight and easy to use private means of relieving themselves when a restroom is not available (¶ 0040).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754